In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated October 14, 1994, which, upon a fact-finding order of the same court, dated August 24, 1994, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree, assault in the third degree, attempted assault in the third degree, resisting arrest, and obstructing governmental administration in the second degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated August 24, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. The evidence adduced at the fact-finding hearing was sufficient to establish that the complainant sustained "physical injury” which is defined in Penal Law § 10.00 (9) as "impairment of physical condition or substantial pain” (see, Matter of Jason J., 187 AD2d 652, 653; People v Brown, 176 AD2d 155, 156, affd 81 NY2d 798; People v Hope, 128 AD2d 638, 639).
We have examined the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Thompson and McGinity, JJ., concur.